Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 16/641,789 filed 02/25/2020.  Claims 1-6 are pending and have been examined.
The information disclosure statements (IDS) submitted on 05/22/2020 and 04/14/2021 were considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ridge portions" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the ridge portions" in line 11.  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of U.S. Patent No. 11,129,580. Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth.  For example, note the following relationship between claim 1 of the instant application and the patented claims.
Application No. 16/641,789
U.S. Patent No. 11,129,580
Claim 1: An intraoral sensor comprising: 
Claim 1: An intraoral sensor comprising: 
an image sensor including a light detection region; 
an image sensor including a light detection region; 
a fiber optical plate is disposed on the image sensor to cover the light detection region; 
a fiber optical plate disposed on the image sensor to cover the light detection region; 
a scintillator is disposed on the fiber optical plate; and 
a scintillator disposed on the fiber optical plate; 
a case containing the image sensor, the fiber optical plate, and the scintillator, 
a case containing the image sensor, the fiber optical plate, and the scintillator; and 
wherein the fiber optical plate includes, 
wherein the fiber optical plate includes, 
           a first main surface opposing the image sensor and having a polygonal shape,
a first main surface opposing the image sensor and having a polygonal shape, 
a second main surface opposing the scintillator and having a polygonal shape, and 
a second main surface opposing the scintillator and having a polygonal shape, and 
a plurality of lateral surfaces connecting an edge of the first main surface and an edge of the second main surface, wherein 
a plurality of lateral surfaces connecting an edge of the first main surface and an edge of the second main surface, wherein 
the edge of the second main surface includes a plurality of corner portions, and a plurality of side portions connecting the corner portions adjacent to each other, and 
the edge of the second main surface includes a plurality of corner portions, and a plurality of side portions connecting the corner portions adjacent to each other, and 
the scintillator is provided on the second main surface and the plurality of lateral surfaces in such a manner that the corner portions and the ridge portions constituted by the lateral surfaces adjacent to each other are exposed.  
the scintillator is provided on the second main surface and the plurality of lateral surfaces in such a manner that a corner portion located on a second direction side opposite to a first direction in which the signal cable extending beyond out of the plurality of corner portions and a ridge portion are exposed, the ridge portion constituted by the lateral surfaces adjacent to the corner portion located on the second direction side and adjacent to each other.


It would have been obvious to one of ordinary skill in the art to readily recognize that the conflicting claims are different definitions or descriptions of the same subject matter varying in breadth.  In this case, the application claims are broader than and inclusive of the patented claims.   
Claim 2 of the application corresponds to claim 3 of the patent.
Claim 3 of the application corresponds to claim 4 of the patent.
Claim 4 of the application corresponds to claim 5 of the patent.
Claim 5 of the application corresponds to claim 6 of the patent.
Claim 6 of the application corresponds to claim 7 of the patent.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zeller (US 2014/0367578) in view of Toyama et al. (US 2013/0043397), herein Toyama.
Consider claim 1, Zeller clearly teaches an intraoral sensor comprising: 

an image sensor including a light detection region; (Figs. 2A-2C: Semiconductor detector 210, [0028])

a fiber optical plate is disposed on the image sensor to cover the light detection region; (Fiber optic plate 230, [0028])

a scintillator is disposed on the fiber optical plate; (Scintillator 240, [0028]) and 

a case containing the image sensor, the fiber optical plate, and the scintillator, (Fig. 5: Housing 601, [0033])

wherein the fiber optical plate includes, a first main surface opposing the image sensor and having a polygonal shape, a second main surface opposing the scintillator and having a polygonal shape, and a plurality of lateral surfaces connecting an edge of the first main surface and an edge of the second main surface, (Figs. 2A-2C: The sensor is basically rectangular shape with two chamfered corners wherein the fiber optic plate 230 is placed between the detector 210 and scintillator 240, [0028]-[0030].)

wherein the edge of the second main surface includes a plurality of corner portions, and a plurality of side portions connecting the corner portions adjacent to each other, (Figs. 2A-2C) and 

the scintillator is provided on the second main surface and the plurality of lateral surfaces. (Figs. 2A-2C: The fiber optic plate 230 is placed below the scintillator 240, [0028]-[0030].)

However, Zeller does not explicitly teach the corner portions and the ridge portions constituted by the lateral surfaces adjacent to each other are exposed.

In an analogous art, Toyama, which discloses a radiation detection system, clearly teaches the corner portions and the ridge portions constituted by the lateral surfaces adjacent to each other are exposed. (Fig. 1: The edges of FOP 2 extend beyond the scintillator 3, [0045].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Zeller by the corner portions and the ridge portions constituted by the lateral surfaces adjacent to each other are exposed, as taught by Toyama, to achieve the predictable result of forming a scintillator on a fiber optical plate.

Consider claim 2, Zeller combined with Toyama clearly teaches the scintillator is formed from a scintillator material containing CsI as a main component. ([0046] Toyama)

Consider claim 4, Zeller clearly teaches a method for manufacturing an intraoral sensor including a structure including an image sensor, (Figs. 2A-2C: Semiconductor detector 210, [0028]) a fiber optical plate, (Fiber optic plate 230, [0028]) and a scintillator, (Scintillator 240, [0028]) and a case containing the structure, (Fig. 5: Housing 601, [0033]) the method comprising: 

preparing the fiber optical plate including a first main surface having a polygonal shape, a second main surface opposite to the first main surface and having a polygonal shape, and a plurality of lateral surfaces connecting an edge of the first main surface and an edge of the second main surface, the edge of the second main surface being constituted by a plurality of corner portions and a plurality of side portions connecting the corner portions adjacent to each other; (Figs. 2A-2C: The sensor is basically rectangular shape with two chamfered corners wherein the fiber optic plate 230 is placed between the detector 210 and scintillator 240, [0028]-[0030].) and 

providing the scintillator on the second main surface and the plurality of lateral surfaces. (Figs. 2A-2C: The fiber optic plate 230 is placed below the scintillator 240, [0028]-[0030].)

However, Zeller does not explicitly teach the corner portions and the ridge portions constituted by the lateral surfaces adjacent to each other are exposed.

In an analogous art, Toyama, which discloses a radiation detection system, clearly teaches the corner portions and the ridge portions constituted by the lateral surfaces adjacent to each other are exposed. (Fig. 1: The edges of FOP 2 extend beyond the scintillator 3, [0045].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Zeller by the corner portions and the ridge portions constituted by the lateral surfaces adjacent to each other are exposed, as taught by Toyama, to achieve the predictable result of forming a scintillator on a fiber optical plate.

Consider claim 6, Zeller combined with Toyama clearly teaches the scintillator material contains CsI as a main component. ([0046] Toyama)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zeller (US 2014/0367578) in view of Toyama et al. (US 2013/0043397) in view of Chen et al. (US 2014/0023177), herein Chen.
Consider claim 3, Zeller combined with Toyama clearly teaches the intraoral sensor according to claim 1.

However, Zeller combined with Toyama does not explicitly teach a buffer material disposed between a structure and the case, and contacting with the structure, the structure including the image sensor, the fiber optical plate, and the scintillator.

In an analogous art, Chen, which discloses a radiation detection system, clearly teaches a buffer material disposed between a structure and the case, and contacting with the structure, the structure including the image sensor, the fiber optical plate, and the scintillator. (Shock absorbing structures, [0061])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Zeller combined with Toyama by a buffer material disposed between a structure and the case, and contacting with the structure, the structure including the image sensor, the fiber optical plate, and the scintillator, as taught by Chen, for the benefit of preventing damage to the device.
	
Allowable Subject Matter
Claim 5 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is filed and the claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425